Order modified as follows: By striking out of the paragraph numbered “ 2 ” thereof all after the words “ in connection therewith.” By striking out of the paragraph numbered “ 3 ” thereof all after the words “ in connection,” and inserting in place thereof the words “ with said purchase.” By striking out of the paragraph numbered “ 4 ” the words “ the sale thereof to the Manhattan Mortgage Company,” and “ and sale and with the profits made thereon and who received them.” By striking out of the paragraph following the one numbered “ 4,” the words “ the checks given upon such purchases, and in division of the profits made thereon, the check books from which said checks were given and all memoranda in their custody showing the facts in connection with said properties.” And by amending the last paragraph so as to read: “ And it is further ordered that as to items 1 and the balance of item 5 set forth in the Notice of Motion, the motion is denied.” And as so modified affirmed, without costs. The date for the examination to proceed to be fixed in the order. No opinion. Settle order on notice. Present — Clarke, P. J., Dowling, Smith, Merrell and MeAvoy, JJ.